Patent License Agreement Licensor name: Futuristic Medical Devices, LLC Licensor address: 13 Augusta Avenue Monsey, New York 10952 Licensee name: Volu-Sol Reagents Corporation Licensee address: 5095 West 2100 South West Valley City, Utah 84120 Upfront Royalty Payment: $300,000.00 (Three Hundred Thousand Dollars) Royalty Percentage: 5% (Five Percent) In witness whereof, intending to be legally bound, the parties have signed below to enter the attached Patent License Agreement and Exhibits (this “Agreement”) as of the Effective Date with the terms and conditions that follow.Capitalized terms not otherwise defined are set forth in Section 9 of this Agreement. LICENSOR: FUTURISTIC MEDICAL DEVICES LLC By:/s/ Jacob Pilchick Name:Jacob Pilchick Title:Manager LICENSEE: VOLU-SOL REAGENTS CORPORATION By:/s/ James Dalton Name: James Dalton Title: Chairman & CEO Effective Date:May 1, 2009 PATENT LICENSE AGREEMENT The parties to this Patent License Agreement listed on the previous page hereby agree as follows: 1.
